PER CURIAM.
We affirm in part and reverse in part. We affirm the final judgment of dissolution in all respects except as to the trial court’s decision denying the husband permanent alimony and attorney’s fees. The trial court awarded the husband, age sixty-five at the time of final hearing, rehabilitative alimony of $500 per month for three years. While there is an evidentiary basis in the record for concluding that the husband needs support from the wife, there is no evidence to support a conclusion that he will be able to support himself or no longer require support in three years when he is sixty-eight. Accordingly, we believe the court erred in not awarding permanent alimony, and we remand with directions that the award of alimony be made permanent. Wagner v. Wagner, 383 So.2d 987 (Fla. 4th DCA 1980). On the attorney’s fee issue, we remand for an evidentiary hearing to determine the reasonable amount of attorney’s fees claimed by appellant and a determination by the trial court, based on need and the ability to pay, of what portion of those fees should be paid by appellee.
HERSEY, C.J., DOWNEY and ANSTEAD, JJ., concur.